DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 14 July 2021 has been received and entered.  Claim 16 has been amended.  Claims 1-19 are currently pending and under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 14 July 2021 have been fully considered but are not deemed to be persuasive.

Drawings
Applicant’s petition for color drawings is noted.  Applicant will be notified by the PTO when the petition is decided.  The Examiner does not decide petitions for color drawings.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
While Applicant did provide an incorporation by Reference paragraph, this paragraph is deficient because it fails to provide the size of the ASCII text file in bytes.  The paragraph added as [0039] refers to a file size in kilobytes which is not acceptable.  Correction is necessary.

Specification
Applicant’s amendment to the title has been received and entered.
Applicant’s amendment to the abstract has been received and entered.

The disclosure is objected to because of the following informalities:  
Applicant has amended Paragraph [0034] to remove the terms left and right, but the paragraph still does not make sense as it was originally written to describe a figure.  In the absence of a figure, the recitations do not mean anything.  The first sentence is incomplete (no verb).  And the last sentence has the phrase “(not shown)” which clearly is meant to refer to a figure.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 of prior U.S. Patent No. 10,456,475. This is a statutory double patenting rejection.
	The claims of the instant application differ from those of ‘475 by the recitation of “linked” compared to “fused” in instant claim 1 and the recitation of “linked” and “comprising” compared to “fused” and “containing” in instant claims 5 and 6.  The issued patent recites “a cell penetrating peptide (CPP) fused to an adaptor by a covalent linkage” and pending claim 1 recites “a cell penetrating peptide (CPP) linked to an adaptor by a covalent linkage”.  The specification discusses “CPP tagged adaptor proteins” at [0017] but does not define “linked” or “fused”.  What is clear from the disclosure is that the CPP is attached to the adaptor and the attachment is being called “linked” or “fused”.  The scope of what is encompassed by “linked” and “fused” appear to be identical because the connection is by a “covalent linkage” in both the pending 
	Pending claim 5(b) recites “a cargo comprising an adaptor binding molecule” while claim 5 of the issued patent recites “a cargo containing an adaptor binding molecule”.  Again, while the two sets of claims use a different term, the scope of what is encompassed by those terms appear to be identical.  Again, a review of the specification could not identify any embodiment encompassed by “comprising” which would not also be encompassed by “containing”.  Both are open language and therefore, they appear to be identical in scope.
	
Claims 1, 3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 5 and 9-11 of prior U.S. Patent No. 10,435,446. This is a statutory double patenting rejection.
	The pending claims and the claims of ‘446 differ by the recitation of “linked” and “fused”.  As pointed out above with regard to ‘475, these terms appear to be identical in scope.  While the issued patent ‘446 does not specifically recite that the linkage between the CCP and the adaptor is covalent in nature, a fusion between two peptide elements is a peptide bond which is a covalent linkage.  Issued claim 1 does not recite that the complex is “biological” in nature, however, this feature would be inherent because the complex is for “translocating a cargo into a cell interior” and because it is being used for administration to a cell, this would render it a biological complex, absent evidence to the contrary.  The pending claim 1 recites “such that the cargo is released from the adapter upon exposure to an intracellular environment” and this recitation is not present in issued claim 1 of ‘446.  However, this is a functional limitation on the complex and because the components of the complexes are the same for the pending and issued claim, this function would be inherent to the complex of ‘446.  Pending claim 5 also includes a function limitation of “such that the cargo is released from the adapter 

Response to Arguments
Applicant asserts at page 9 of the response that a terminal disclaimer has been submitted.  While a terminal disclaimer has been submitted, such submission is not sufficient for overcoming a statutory double patenting rejection.  As pointed out in the previous Office action, a statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  Alternatively, Applicant could provide arguments why the claims are not of the same scope as the patented claims.  The Examiner made clear that there were some differences in language but upon review of the claims and the specification to determine the scope of the terms used, the Examiner concluded that the claims were of the same scope.

Terminal Disclaimer
The terminal disclaimer filed on 14 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,435,446, U.S. Patent No. 10,456,475 and U.S. Patent No. 10,654,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6, 8, 10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647